


110 HR 1825 IH: To amend the Federal Crop Insurance Act to require the

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1825
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Neugebauer
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Federal Crop Insurance Act to require the
		  Federal Crop Insurance Corporation to offer farmers supplemental crop insurance
		  based on an area yield and loss plan of insurance or an area revenue plan of
		  insurance, and for other purposes.
	
	
		1.Availability of supplemental
			 crop insurance based on area yield and loss plan of insurance or area revenue
			 plan of insurance
			(a)In
			 generalSection 508(c) of the Federal Crop Insurance Act (7
			 U.S.C. 1508(c)) is amended by adding at the end the following new
			 paragraph:
				
					(11)Supplemental
				area coverage
						(A)Availability of
				coverageNotwithstanding paragraph (4), if area coverage is
				available in an area (as determined by the Corporation under paragraph (3)),
				the Corporation shall provide eligible producers in that area with the option
				to purchase supplemental insurance coverage based on—
							(i)an
				area yield and loss plan of insurance; or
							(ii)an area revenue plan of insurance that
				includes coverage for a loss in yield.
							(B)Eligible
				producersTo be eligible to obtain supplemental coverage under
				this paragraph, a producer must purchase either an individual yield and loss
				plan of insurance or a revenue plan of insurance that includes coverage for a
				loss in yield at an additional coverage level for the same crop to be covered
				by the supplemental coverage.
						(C)LimitationIn providing supplemental coverage to a
				producer under this paragraph, the sum of the following shall not exceed 100
				percent:
							(i)The coverage level expressed in percentage
				terms for the individual yield and loss plan of insurance or the revenue plan
				of insurance that includes coverage for a loss in yield that is purchased by
				the producer for the same crop covered by the supplemental coverage, as
				required by subparagraph (B).
							(ii)The share expressed in percentage terms of
				the area yield and loss plan of insurance or the area revenue plan of insurance
				(at whatever coverage level is selected) that is used to determine the level of
				supplemental insurance coverage provided the producer under this
				paragraph.
							(D)Payment of
				portion of premiumAs
				provided in subsection (e), the Corporation shall pay a portion of the premium
				for supplemental coverage under this paragraph and the associated individual
				area yield and loss plan of insurance or revenue plan of insurance that
				includes coverage for a loss in yield.
						(E)Amount of
				indemnity paid under supplemental coverageThe indemnity payable
				under supplemental coverage provided under this paragraph shall be calculated
				as—
							(i)the total indemnity for the area yield and
				loss plan of insurance or area revenue plan of insurance, at the coverage level
				chosen by the producer; multiplied by
							(ii)the share of the coverage of the area yield
				and loss plan of insurance or area revenue plan of insurance selected by the
				producer.
							(F)Special rule
				relating to qualifying lossesIn the case of a qualifying loss in an area
				(as determined by the Corporation) under supplemental coverage provided under
				this paragraph, subject to the applicable coverage limits, the total amount of
				the indemnity shall be available to the producer regardless of the loss
				incurred under the individual yield and loss plan of insurance or the revenue
				plan of insurance that includes coverage for a loss in yield of the
				producer.
						(G)Reinsurance
				yearSubject to the
				availability of area yield and loss or revenue coverage for an insurable crop
				in an area (as determined by the Corporation), the Corporation shall provide
				supplemental coverage under this paragraph not later than the 2008 reinsurance
				year.
						.
			(b)Conforming
			 amendmentsSection 508(d)(2) of the Federal Crop Insurance Act (7
			 U.S.C. 1508(d)(2)) is amended—
				(1)by striking
			 additional coverage in the matter preceding subparagraph (A) and
			 inserting additional and supplemental coverages; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(C)In the case of
				supplemental coverage provided under subsection (c)(11) that, in combination
				with either the individual yield and loss coverage, or a comparable coverage
				for a policy or plan of insurance that is not based on individual yield and
				does not insure more than 100 percent of the recorded or appraised average
				yield indemnified at not greater than 100 percent of the expected market price,
				the amount of the premium shall—
							(i)be
				sufficient to cover anticipated losses and a reasonable reserve; and
							(ii)include an amount
				for operating and administrative expenses, as determined by the Corporation, on
				an industry-wide basis as a percentage of the amount of the premium used to
				define loss
				ratio.
							.
				
